Citation Nr: 0945400	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II. 

2.  Entitlement to service connection for a heart condition, 
to include atherosclerotic heart disease, peripheral vascular 
disease and/or coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from two rating 
decisions dated in February 2004 and October 2004 of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Milwaukee, Wisconsin in which the RO denied the 
benefits sought on appeal.  The appellant, who served on 
active duty from November 1960 to June 1964 and from November 
1990 to June 1991, and also completed many additional periods 
of active duty for training and inactive duty for training 
with the United States Navy Reserve between approximately 
1972 to 2002, appealed those decisions to the BVA. See 
service personnel records; however, see also September 2009 
letter from the appellant (the appellant indicated that he 
participated in active duty from August 2001 to September 
2001, November 2001 to December 2001 and from March 2002 to 
April 2002).  Thereafter, the RO referred the case to the 
Board for appellate review.    

The appellant testified during a Video Conference Hearing 
before the undersigned Veterans Law Judge in March 2005.  In 
a March 2006 decision, the Board remanded the appellant's 
claims to the RO for further development.  The Board finds, 
for reasons discussed in more detail below, that the RO 
substantially complied with the development requested by the 
Board in its March 2006 decision.  To the extent that the RO 
failed to fulfill the Board's specific March 2006 directives 
in terms of seeking a medical opinion on the issue of 
aggravation in this case, the Board finds such failure 
harmless and non-prejudicial to the appellant in light of the 
Board's request in April 2009 for an expert medical opinion 
that addressed the question of aggravation.  Such an opinion 
was associated with the claims file in May 2009; and the 
appellant has waived his right to have his case remanded to 
the RO for review of this evidence. See September 2009 
medical opinion response form.  Therefore, the Board proceeds 
with a merits adjudication of the appellant's claims below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against finding that 
the appellant's diabetes mellitus manifested during a period 
of active duty, within one year of separation from a period 
of active duty or during a period of active duty for 
training.  
Rather, the evidence indicates that the appellant's diabetes 
mellitus had its onset during a period between assignments of 
active duty for training in approximately February 1998, 
thereby constituting a pre-existing condition in terms of the 
appellant's post-February 1998 periods of active duty for 
training.  

3.  The preponderance of the evidence is against finding that 
the appellant's 
diabetes mellitus increased in severity beyond its natural 
progression during a 
post-February 1998 period of active duty for training.   

4.  The preponderance of the evidence is against finding that 
the appellant manifested a heart condition (to include 
atherosclerotic heart disease, peripheral vascular disease 
and coronary artery disease) during a period of active duty, 
within one year of separation from a period of active duty or 
during a period of active duty for training.  Rather, the 
evidence indicates that the appellant's heart condition had 
its onset during a period between assignments of active duty 
for training, thereby constituting a pre-existing condition 
in terms of the appellant's latter periods of active duty for 
training. 
 


5.  The preponderance of the evidence is against finding that 
the appellant's 
heart condition increased in severity beyond its natural 
progression during the appellant's latter periods of active 
duty for training.   


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during a period of active duty or period of active duty for 
training, and may not be presumed to have been so incurred or 
aggravated during a period of active duty. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  A heart condition, to include atherosclerotic heart 
disease, peripheral vascular disease and coronary artery 
disease, was not incurred in or aggravated during a period of 
active duty or period of active duty for training, and may 
not be presumed to have been so incurred or aggravated during 
a period of active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  



With respect to the appellant's claims of entitlement to 
service connection for diabetes mellitus and a heart 
condition, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Specifically, the Board finds that a letter 
provided to the appellant in March 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from this letter that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his service connection claims.  In addition, 
the letter informed the appellant that additional information 
or evidence was needed to support his service connection 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini 
II].  Although the March 2006 letter was not sent prior to 
the initial adjudication of the appellant's claims, the Board 
finds that the belated notice was not prejudicial to him 
since the appellant was provided adequate notice, his claims 
were readjudicated, and the appellant was provided a 
Supplemental Statement of the Case explaining the 
readjudication of his claims in October 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, service personnel 
records, VA treatment records and identified private medical 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In this regard, the record reveals 
that the appellant was provided a VA examination in February 
2008 in connection with his claims; and medical opinions 
addressing the medical issues in this case were associated 
with the claims file in September 2008 and May 2009. 
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA medical opinions obtained 
in this case are adequate as they is predicated on a review 
of medical records; contain a description of the history of 
the disabilities at issue; documents and consider the 
appellant's complaints and symptoms; and includes opinions 
addressing the medical questions raised in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).   
 
Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence (the legal 
standard in regards to the appellant's claims since the 
presumption of aggravation is not applicable to periods of 
active duty for training) is against the appellant's claims 
of entitlement to service connection for diabetes mellitus 
and a heart condition.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed. Dingess v. Nicholson, supra.  

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issues discussed in this decision, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's claims. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for diabetes mellitus, type II  

In this appeal, the appellant seeks service connection for 
type II diabetes mellitus and a heart condition, diagnosed as 
atherosclerotic heart disease, peripheral vascular disease 
and coronary artery disease. See VA and private medical 
records.  In essence, he contends that service connection for 
diabetes mellitus should be granted on the basis that this 
disease manifested during his latter period of active duty or 
a period of active duty for training.  In the alternative, 
the appellant asserts that his currently diagnosed diabetes 
mellitus was aggravated during his periods of Reserve service 
as a result of the strenuousness of his military activities. 
October 2004 letter from the appellant's VA medical provider; 
appellant's statements of record; March 2005 BVA hearing 
transcript, pgs. 7-8 .  In terms of his heart condition, the 
appellant argues that service connection is warranted on the 
basis that this condition developed secondary to his diabetes 
mellitus and/or was aggravated while he was in Reserve 
service. Id.  

As discussed in the Board's March 2006 decision, the record 
in this case reveals that the appellant served on active duty 
from November 1960 to June 1964 and from November 1990 to 
June 1991.  In addition, the appellant served as a Reservist 
for many years with the United States Navy Reserve, 
completing numerous periods of active duty for training and 
inactive duty for training. See March 2006 rating decision; 
service personnel records; however, see also September 2009 
letter from the appellant (the appellant indicated that he 
participated in active duty from August 2001 to September 
2001, November 2001 to December 2001 and from March 2002 to 
April 2002).  

In terms of the issues in this case, a review of the 
appellant's service personnel records appears to indicate 
that the following periods of active duty for training are 
most relevant to the analysis of the appeal: 

- July 26, 1992 to July 31, 1992 
- April 19, 1993 to May 2, 1993 
- June 6, 1994 to June 22, 1994 
- January 16, 1995 to January 28, 1995 
- January 10, 1998 to January 11, 1998	
- August 24, 1998 to September 4, 1998	
- September 10, 2000 to September 30, 
2000
- August 16, 2001 to August 29, 2001 
- November 18, 2001 to December 18, 
2001 
- March 15, 2002 to March 28, 2002 		
- April 2, 2002 to April 3, 2002 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus and arteriosclerosis, when such 
disease is manifested to a compensable degree within one year 
of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training ("ADT") during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training ("IADT") during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ADT is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).  It 
follows from this that service connection may be granted for 
a disability resulting from disease or injury incurred or 
aggravated while performing ADT, or from an injury incurred 
or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 
106, 1131.  The Board also observes that 38 U.S.C.A. § 
101(24) was amended by the Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No 106-419, to additionally 
include within the definition of "active duty" any periods 
of inactive duty for training during which an individual 
becomes disabled or dies from an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident that occurred 
during such training. 38 C.F.R. § 3.6 was also amended to 
reflect this change. See 66 Fed. Reg. 184, pgs. 48558- 48561 
(effective November 1, 2000).  

In light of the above-referenced regulations, the appellant 
can only be service-connected for the medical conditions he 
seeks on appeal if these conditions are found to have been 
incurred in or aggravated during a period of active duty or 
during a period of ADT or manifested within one year of 
separation from active duty, but may not be service-connected 
if found to have developed or been aggravated during a period 
of IADT. 38 U.S.C.A. §§ 101(22), (23), (24); 38 C.F.R. §§ 
3.6(a), (c), (d).  In this regard, the Board also observes 
for the record that presumptive periods do not apply to ADT 
or IADT. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); see also Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998).  Therefore, favorable application of 38 C.F.R. §§ 
3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation) and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) 
regarding the appellant's periods of ADT are not available.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this 
regard, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation 
(applicable to periods of active duty) where the pre-service 
disability underwent an increase in severity during service. 
Id.  This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b).  Furthermore, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
into active service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  

Turning to the evidence in this case, the Board observes that 
even though the appellant reports that his diabetes mellitus 
was discovered by a Navy Corpsman in 1997 (September 2009 
letter from the appellant), the appellant's service medical 
examination reports dated prior to February 1998 reflect 
normal glucose readings in that the appellant's sugar 
urinalysis was reported to be negative; and the appellant 
consistently marked the answer "no" in response to 
questions of whether he had been diagnosed presently or in 
the past with sugar or albumin in his urine. See reports of 
medical examinations and reports of medical history dated in 
November 1960, April 1964, November 1965, January 1977, 
September 1978 (while the section of the appellant's report 
of medical examination pertaining to urinalysis results was 
not completed, the appellant reported in medical history 
portion of the examination that sugar had not been detected 
in his urine), November 1979, October 1980, May 1981, May 
1982, July 1983, June 1984, August 1985 (while the section of 
the appellant's report of medical examination pertaining to 
urinalysis results was not completed, the appellant reported 
in medical history portion of the examination that sugar had 
not been detected in his urine), May 1986, April 1988, July 
1989, June 1990 (the section of the appellant's report of 
medical examination noted that a trace of albumin was 
detected during urinalysis, but the appellant's sugar 
urinalysis was negative), August 1992, June 1994, May 1996 
(while the section of the appellant's report of medical 
examination pertaining to urinalysis results was not 
completed, the appellant reported in medical history portion 
of the examination that sugar had not been detected in his 
urine). 

Laboratory data contained in the appellant's service file 
also reveal that the appellant was found to have glucose 
results within normal limits and/or were negative in July 
1989, June 1990 and May 1992.  The appellant was first noted 
to have a slightly high glucose laboratory result on June 4, 
1994.  However, subsequent laboratory glucose tests dated in 
July 1994 and May 1996 were within normal limits. See 
laboratory data in service medical file. 

While the portion of the appellant's February 7, 1998 medical 
examination report pertaining to his sugar urinalysis was not 
completed and the appellant indicated in his contemporaneous 
medical history that he had not been diagnosed with sugar or 
albumin in his urine (February 1998 report of medical 
examination and report of medical history), laboratory data 
sheets contained in the claims file reveal that the 
appellant's glucose tests undertaken on February 11, 1998 
noted high glucose and high triglyceride readings.  
Additional laboratory testing undertaken on February 19, 
1998, March 6, 1998 and April 2, 1998 continued to reflect 
elevated glucose readings.  It appears the appellant was 
diagnosed with diabetes mellitus in April 1998 based upon 
these test results.  An addendum note dated April 10, 1998 
(added to the appellant's February 1998 medical examination 
report) indicates that the appellant's urinalysis results 
were returned subsequent to the completion of that document; 
and these test results indicated that the appellant had 
elevated fasting glucose, elevated cholesterol and 
triglycerides.  In light of these findings, the note 
indicates that the appellant was referred to an internist for 
appropriate work-up and treatment.  The person adding the 
addendum to the appellant's medical record noted that as of 
April 1998, the appellant was taking certain medications for 
his elevated readings and that these conditions (i.e., his 
diabetes mellitus) were controlled according to his primary 
care doctor. February 1998 report of medical examination, 
with addendum note.


Thus, a comparison of the service records and post-service 
records contained in the claims file indicates that the 
appellant's diabetes mellitus developed during a period 
subsequent to his release from his most recent period of 
verified active duty (after June 1991), but not within one 
year of the appellant's separation from active service.  In 
addition, the evidence reveals that the appellant was not 
found to have elevated glucose readings or diagnosed with 
diabetes mellitus during a period of active duty for training 
since he did not have active duty training during the time 
period from February 1998 to April 1998.  Rather, the records 
reveal that the appellant's ADT in 1998 occurred during the 
months of January, August and September of that year.  
Therefore, any detectable onset of symptomatology 
attributable to diabetes mellitus and the appellant's 
ultimate diagnosis of diabetes mellitus occurred between the 
appellant's periods of ADT. See service personnel records, 
service treatment records and post-service medical records.  

The appellant disputes the above-referenced finding and 
relies upon two letters from his VA medical provider in 
support of his claim of entitlement to service connection for 
diabetes mellitus on a direct basis. See September 2009 
letter from the appellant.  In this regard, the Board 
observes that the record on appeal contains two (2) letters 
dated in October 2004 and April 2006 from a VA internist who 
follows the appellant's medical care at a VA Medical Center 
in Wisconsin.  The appellant argues that the above-referenced 
letters attest to his VA doctor's determination that his 
diabetes mellitus developed while he was on active duty. Id., 
p. 1.  

In his October 2004 letter, the appellant's medical doctor 
provided an assessment as to the possibility that the 
appellant was entitled to service connection for his 
atherosclerotic iliac artery disease and diabetes mellitus. 
October 2004 letter from VA medical provider.  In providing 
this assessment, the VA medical doctor essentially reported 
that a review of the appellant's medical records revealed 
that the appellant had advanced arteriosclerosis of his iliac 
arteries secondary to his diabetes mellitus, tobacco use, 
dyslipidemia and family history of vascular disease.  The 
doctor stated that the appellant's glucose intolerance and 
hyperglycemia likely started more than 10 years ago (i.e., 
prior to October 1994).  The doctor also indicated that it is 
well known in the medical community that diabetes mellitus is 
a strong risk factor for arteriosclerosis; and that the 
appellant's diabetes mellitus progressed from glucose 
intolerance that was likely present in the early 1990s, as 
reflected by his 1994 slightly elevated glucose levels 
reported in laboratory records.  He reported that the 
appellant's hyperglycemia appears to have progressed from 
1994 in that further increased glucose levels were detected 
on laboratory examination in April 1998; with continued 
increased progression reflected in glucose levels in October 
1999, April 2000 and October 2004.  In his medical opinion, 
the VA doctor opined that the appellant's severe arterial 
occlusive disease (discussed below) was due to long term 
vascular injury secondary to multiple risk factors that 
included the appellant's diabetes mellitus.  He stated that 
due to the lack of laboratory values prior to 1994, he could 
not determine exactly when the appellant's glucose 
intolerance developed.  However, he opined that it was 
reasonable to assume that glucose intolerance was present, 
but not diagnosed, during the appellant's earlier years of 
military service. Id.   

In an April 2006 letter, the appellant's medical provider 
again noted that the appellant had been diagnosed with 
diabetes mellitus after leaving active military service.  He 
reported that he had reviewed the appellant's military 
medical records, which included serum glucose readings.  The 
VA doctor stated that patients with diabetes mellitus type II 
generally have insulin resistance; and that the onset of 
hyperglycemia is often slowly progressive with rising glucose 
levels until symptoms develop or it is detected early on 
routine laboratory testing.  As such, he opined that it was 
very likely that the appellant had insulin resistance during 
his early military service; and that the appellant's diabetes 
mellitus definitely contributed to the later development of 
his peripheral vascular disease and coronary artery disease. 
April 2006 letter from VA medical provider.   

In light of the above-referenced evidence and VA's 
regulations that require a veteran to be on active duty or 
active duty for training at the time manifestations of a 
disease such as diabetes mellitus had their onset for such a 
disorder to be service-connected, the Board remanded the 
appellant's claims for a medical opinion that addressed the 
medical issues in this case. March 2006 BVA decision.  Such 
an opinion was associated with the claims file in February 
2008 after the appellant underwent a VA examination scheduled 
by the RO. December 2007 VA compensation and pension exam 
inquiry.  Unfortunately, the conclusions reached by the 
February 2008 VA examiner were found (correctly) by the RO to 
be inadequate and incomplete in terms of the examiner's 
failure to provide a rationale for his opinions. September 
2008 deferred rating decision.  In this regard, the Board 
observes that the RO failed to provide the February 2008 
examiner with VA's regulations regarding service connection 
and periods of active duty for training and inactive duty for 
training, as well as the dates that the appellant served on 
active duty for training. Id.  Without knowledge of the 
appellant's dates of active duty and active duty for 
training, the examiner could not make an informed opinion as 
to the onset of the appellant's diabetes mellitus and whether 
such onset occurred during a period of qualified service.  
Therefore, the RO requested an addendum VA medical opinion in 
September 2008 as to the relationship between the appellant's 
diabetes mellitus and periods of service.  In doing so, the 
RO provided the VA examiner with the appellant's dates of 
active duty for training ascertained from the record. 
September 2008 VA compensation and pension exam inquiry.  

In response to the RO's request, a separate VA medical 
opinion was associated with the claims file in September 
2008.  This opinion was provided by a VA medical doctor other 
than the February 2008 examiner since it appears the February 
2008 examiner was not available.  After reviewing the 
evidence contained in the appellant's claims file and the 
RO's request, the September 2008 VA doctor ultimately opined 
that the onset of the appellant's diabetes mellitus was not 
during a period of active military service since the 
appellant's service records discuss the onset of the 
appellant's diabetes mellitus as being in April 1998; and the 
appellant's personnel records revealed that he was not on 
active duty for training during that time frame. September 
2008 VA medical opinion; see also May 2009 VA medical opinion 
(VA endocrinologist opined that the appellant's diagnosis of 
diabetes mellitus was confirmed with elevated blood sugar 
finding on February 19, 1998).      

After extensively analyzing the medical evidence discussed 
above with the other evidence of record, the Board finds that 
the preponderance of the evidence is against the appellant's 
assertion that he should be granted service connection for 
diabetes mellitus on a direct basis (i.e., that the disorder 
manifested during a period of active duty or active duty for 
training).  Although it is true that the appellant was a 
member of the United States Navy Reserve during the pertinent 
time period 
(from 1990 to 2002) that his diabetes mellitus developed, VA 
regulations provide that a veteran can only be service-
connected for diabetes mellitus on a direct basis if this 
condition developed during a period of active duty or period 
of active duty for training. See 38 U.S.C.A. §§ 101(22), 
(23), (24); 38 C.F.R. §§ 3.6(a), (c), (d).  Although the 
Board does not dispute the medical principals discussed in 
the October 2004 and April 2006 letters submitted by the 
appellant's VA medical provider or the provider's logical 
opinion that the appellant's glucose intolerance and 
hyperglycemia likely started sometime during the decade of 
the 1990s, there is no medical evidence of record documenting 
that the appellant was actually found to have any elevated 
glucose readings or other symptomatology associated with a 
diagnosis of diabetes mellitus during a period of active 
duty, within one year of discharge from active duty or during 
a specific period of active duty for training.  While the 
appellant was noted to have a slightly high glucose 
laboratory result on June 4, 1994, this result cannot be the 
basis for a grant of direct service connection since the 
appellant's service personnel records reveal that he was not 
on ADT on June 4, 1994.  Rather, the appellant served on ADT 
from June 6, 1994 to June 22, 1994. See service personnel 
records.  Thereafter, the appellant had additional glucose 
testing undertaken in July 1994 and May 1996, both of which 
were found to be within normal limits.  Thus, the Board 
cannot make the finding that the June 1994 glucose results 
are indicative of the onset of the appellant's diabetes 
mellitus.  
    
Contrary to the assertions set forth in the appellant's 
September 2009 statement, the appellant's VA medical doctor 
cannot state with certainty that the appellant developed 
diabetes mellitus during a specific period of active duty or 
ADT in comparison to a period of IADT or a period in which 
the appellant was not serving in the Reserves, and the claims 
file contains evidence that includes a VA medical opinion 
that the appellant's diabetes mellitus did not begin during a 
period of active service or ADT, the Board finds that the 
appellant's diabetes mellitus manifested between periods of 
ADT.  As such, the appellant's diabetes mellitus constitutes 
a pre-existing condition in terms of his post-April 1998 
Reserve periods of ADT.  Therefore, the question becomes 
whether the appellant's diabetes mellitus increased in 
severity beyond the natural progression of the disorder 
during a period of ADT (i.e, was aggravated in service).

In terms of the appellant's theory of aggravation, the 
appellant essentially contends that his diabetes mellitus 
increased in severity during his periods of ADT, as evidenced 
by his assertions of pain and fatigue during such service. 
See March 
2005 BVA hearing transcript; September 2009 letter from the 
appellant; 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted previously, 
VA regulations provide that a pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service. See 38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded 
where a pre-existing disability underwent no increase in 
severity. 38 C.F.R. § 3.306(b).  Thus, the Board must now 
determine whether the appellant's diabetes mellitus increased 
in severity during a period of ADT and if so, whether this 
increase was due to the appellant's activities during his 
training period or the natural progress of his diabetes 
mellitus.  

Turning to the appellant's service treatment records, the 
Board observes that these records do not actually reflect any 
complaints or treatment that can be related to the 
appellant's diabetes mellitus during a period of ADT.  While 
medical records dated in April 1998 document that the 
appellant had been diagnosed with diabetes mellitus, they 
also reflect that the appellant was found to be "fit for 
full duty," 
with his medical plan reported as (1) continuing with his 
current medications and (2) following-up with his civilian 
medical doctor in 30 days. April 1998 service treatment 
records.  Another treatment record dated on the same date 
noted that the appellant had been previously seen for a 
periodic physical when it was noted that he had an elevated 
glucose of 168 on a fasting specimen (see February 1998 lab 
results).  Subsequent to this laboratory finding, the 
appellant was evaluated by a private medical doctor and felt 
to have diabetes mellitus.  He was placed on medications.  
The treatment note goes on to report that the appellant was 
felt to be well on his way toward control of his diabetes 
mellitus; and that recent testing results revealed decreased 
glucose and triglyceride levels and normal cholesterol 
levels.  The appellant was ultimately assessed with type II 
diabetes mellitus with good glucose control. April 1998 
service treatment record.     

In addition to the foregoing, the Board observes that the 
appellant's service personnel file contains a June 1998 
physical risk classification letter that notes the appellant 
was assigned a physical risk classification "A" on the 
basis of a minor physical defect or condition that was not 
considered to be of sufficient importance to preclude the 
appellant's performance of full and unrestricted duty. See 
June 1998 physical risk classification letter.  Also, an 
August 31, 1998 service treatment record reflects that the 
appellant underwent an eye examination while on active duty 
for training.  At that time, the appellant's examiner noted 
that the appellant had recently been diagnosed with diabetes 
mellitus and that the disorder was controlled through diet.  
Subsequent to undergoing his eye examination, the appellant 
appears to have been provided with a prescription and told of 
the importance of healthy living and regular eye 
examinations. August 1998 service treatment records.  

Thereafter, laboratory test results in October 1999 reveal 
that the appellant had an elevated glucose test result of 
159, since the normal range was considered to be 75 to 110. 
October 1999 lab referral report.  The appellant's last 
report of medical examination of record dated in April 2000 
reflects that the appellant's urine sugar was high.  In the 
summary of defects and diagnoses section of the report, 
however, the appellant's examiner reported "none noted apart 
from high frequency hearing loss and very high 
triglycerides."  In the medical history portion of that 
examination, the appellant stated that he was in excellent 
health and that he was not taking any current medications. 
April 2000 report of medical history.  The appellant was 
advised to see his local medical doctor; and qualified for 
full duty with the United States Navy Reserve at sea and/or 
foreign shores. April 2000 report of medical examination. 

Turning to the appellant's post-service medical records in 
this case, the Board initially observes that while the 
ultimate conclusions of the February 2008 VA examiner were 
appropriately found to be inadequate for rating purposes 
since the examiner did not have access to the appellant's 
dates of active duty for training and inactive duty for 
training in formulating his opinions, the physical 
examination findings set forth in the report have not been 
tainted.  As such, they are useful in terms of noting the 
condition of the appellant's diabetes mellitus as of February 
2008.  At the time of the examination, the appellant reported 
being on an ADA diet and that he did not have any 
ketoacidosis or hypoglycemic reactions.  He also indicated 
that while he took certain medications related to his 
diabetes mellitus and saw his diabetic provider every six 
months, he did not avoid any activities on account of his 
diabetes mellitus.  In terms of the appellant's eyesight, the 
appellant reported that he visited his ophthalmologist in 
November 2006, at which time he was found to have minimal 
diabetic retinopathy.  In regards to neurologic symptoms, the 
appellant reported approximately a five year history of 
essentially constant but progressive numbness and tingling of 
the lower extremities.  He did not report any paralysis or 
muscle weakness.  Subsequent to undergoing a physical 
examination, the appellant was diagnosed with type II 
diabetes mellitus, diabetic retinopathy, diabetic neuropathy 
of the bilateral lower extremities and erectile dysfunction.  

In terms of the question of aggravation, the Board observes 
that in response to its April 2009 request for a medical 
opinion this issue, a medical opinion provided by a VA 
endocrinologist has been associated with the claims file. May 
2009 VA medical opinion.  After reviewing the appellant's 
medical records, the endocrinologist determined that the 
appellant had elevated blood sugar for diabetes mellitus on 
February 11, 1998.  Prior to that, she found that the 
appellant had normal fasting blood sugars from September 4, 
1985 to May 9, 1996.  The endocrinologist noted that the 
diagnosis of diabetes mellitus requires a confirmation of the 
elevated blood sugar, which was completed in the appellant's 
case on February 19, 1998. Id.  In light of her review of the 
appellant's medical records, the endocrinologist ultimately 
opined that it is more likely than not that the appellant's 
diabetes mellitus was not aggravated by the appellant's 
periods of ADT.  In doing so, she indicated that medical 
science states the occurrence of chronic complications from 
diabetes mellitus naturally progress over a period of time.  
Additionally, medical science finds a causal relationship 
between diabetes mellitus and hyperlipidemia, as well as 
coronary artery disease and peripheral vascular disease.  In 
the appellant's case, his medical records revealed that he is 
known to have had diabetes and hyperlipidemia since February 
11, 1998.  Additionally, the records showed that the 
appellant's blood glucose and metabolic control were poor 
after his initial period of treatment, in part due to non-
adherence to treatment regimen recommendations which can 
enhance the progression of chronic complications. Id.  In 
light of the foregoing, it was her conclusion that the 
progression of the appellant's diabetes mellitus 
complications resulted from the natural occurrence of the 
disease rather than aggravation of the disorder during any 
period of ADT. Id.

After reviewing the above-referenced evidence and finding the 
May 2009 VA endocrinologist's opinion to be both persuasive 
and credible, the Board finds that the pain, fatigue and 
other symptomatology the appellant reports experiencing 
during his periods of ADT do not constitute evidence of 
aggravation of his diabetes mellitus but is rather 
symptomatology associated with the natural progression of his 
disorder.  In making this finding, the Board acknowledges its 
consideration of the most recent statement submitted by the 
appellant in September 2009 in which the appellant disputed 
the findings and conclusions of the May 2009 endocrinologist 
and also argued that service connection for his diabetes 
mellitus based upon a theory of aggravation is supported by 
letters from his "Cardiologist, VA doctor, private general 
practitioner and heart surgeon." September 2009  letter from 
the appellant, p. 1.  In doing so, the appellant asserted 
that the endocrinologist made misstatements with regard to 
"where, when and how" the appellant's diabetes mellitus and 
heart conditions developed; and that her statements were 
contrary to his official Navy records and "all known 
evolvements of both of these medical conditions." Id.    

Contrary to the appellant's September 2009 assertions, a 
review of the evidence contained in the claims file fails to 
reveal any medical opinion from any medical provider 
indicating that the appellant's diabetes mellitus was 
aggravated during a period of active service or ADT. See 
post-service treatment records; March 2003, February 2004 and 
July 2004 letters from J.G., M.D.; November 2003 and January 
2006 letters from M.C., M.D.; October 2004 and April 2006 
letters from appellant's VA internist.  Further, the Board 
finds no misstatements of fact contained in the May 2009 
medical opinion, as the record clearly reveals that the 
appellant essentially had normal fasting blood sugars from 
September 4, 1984 to May 9, 1996.  In this regard, the Board 
observes that even though the appellant's service records 
indicate that he had a slightly high glucose laboratory 
result on June 4, 1994, subsequent laboratory glucose tests 
dated in July 1994 and May 1996 were within normal limits. 
See laboratory data in service medical file.  Since a 
diagnosis of diabetes mellitus requires a confirmation of the 
initial elevated blood sugar (May 2009 medical opinion, p. 
1), the appellant was (appropriately) not diagnosed with 
diabetes mellitus at that time.  It was not until February 
11, 1998 that the appellant's glucose tests revealed he had 
high glucose and high triglyceride readings; and these 
glucose results were not confirmed until additional 
laboratory testing was undertaken on February 19, 1998. Id.  
Therefore, it appears the May 2009 endocrinologist accurately 
represented the evidence contained in the appellant's service 
treatment records.  

In addition to the foregoing, the Board finds for the record 
that the May 2009 endocrinologist did not misstate the 
evidence of record in reporting that the appellant's "blood 
glucose and metabolic control were poor after the initial 
period of treatment, in part due to non-adherence to 
treatment recommendations, which can enhance the progression 
of chronic complications." Id.  Although the appellant 
asserts that the above-referenced statement indicating that 
he delayed his recommended diabetes mellitus treatment is 
"an untruth based on no facts" (September 2009 letter from 
the appellant, p. 1), a review of the medical evidence 
contained in the claims file reveals instances where it was 
noted that the appellant was not compliant in terms of his 
diabetes mellitus medical treatment. See VA medical records 
dated in February 2004 (VA medical provider diagnosed the 
appellant with uncontrolled diabetes mellitus after reporting 
that the appellant had thrown away his glucometer and 
glucophage, was not taking glyburide and stated he would 
"rather be dead than to take insulin") and September 2004 
(VA medical provider indicated that the appellant's PVD 
resulted from his tobacco use, hypertriglyceridemia and 
poorly controlled diabetes).  Further, the evidence of record 
reveals that contrary to the appellant's statement that "no 
one has, nor can, connect" his heart disease and diabetes 
mellitus (September 2009 letter from the appellant, pgs. 1, 
2), all of the medical opinions of record essentially 
conclude that the appellant's post-service diagnoses of 
peripheral vascular disease, advanced atherosclerotic heart 
disease and coronary artery disease developed secondary to 
the appellant's diabetes mellitus and other risk factors. See 
Section C of this opinion, below.   
 
Thus, after reviewing all of the evidence of record in 
conjunction with the May 2009 medical opinion and the 
appellant's September 2009 statement, the Board continues to 
find the May 2009 medical opinion to be persuasive in this 
case.  As such, the Board concludes that the preponderance of 
the evidence is the appellant's claim of entitlement to 
service connection for diabetes mellitus on the basis of 
aggravation.  Therefore, the appeal as to this issue must be 
denied.  

C.  Service connection for a heart condition

In addition to seeking service connection for diabetes 
mellitus, the appellant also claims entitlement to service 
connection for a heart condition.  As discussed above, the 
appellant seeks service connection for a heart condition on 
the basis that this condition developed directly during a 
period of active duty or ADT; or was aggravated during a 
period of ADT.  

A review of the appellant's post-service medical records 
reveals that the appellant has been diagnosed with peripheral 
vascular disease, advanced atherosclerotic heart disease and 
coronary artery disease. March 2003 to July 2004 private 
medical records.  In a January 2006 letter, the appellant's 
private physician of 12 years submitted a statement on the 
appellant's behalf in which he indicated that the appellant 
was suffering from advanced atherosclerotic heart disease 
that was first diagnosed in 1997; and that he had actually 
had this diagnosis for much of his adult life. January 2006 
statement from M.C., M.D.  In discussing the appellant's 
post-service medical history, Dr. C. reported that the 
appellant underwent a dual-angioplasty procedure in 2004 for 
his atherosclerotic heart disease which failed to produce the 
desired results.  Thereafter, in August 2005, the appellant 
underwent an aorto-bifemoral bypass operation for the purpose 
of bypassing a totally occluded aorta.  In November 2005, the 
appellant suffered a major heart attack and was rushed into 
emergency surgery for a 4 vessel angioplasty with stenting, 
with a subsequent emergent open heart artery coronary bypass 
grafting.  While the appellant's condition was noted to be 
stable at the time Dr. C. submitted his letter, his condition 
remained guarded. Id.; see also May 2009 private medical 
records.   

Prior to proceeding with its analysis of the appellant's 
claim, the Board observes for the record that the claims file 
contains several VA and private medical opinions that discuss 
the etiology of the appellant's heart diagnoses.  Notably, 
however, all of the medical opinions of record essentially 
conclude that the appellant's post-service diagnoses of 
peripheral vascular disease, advanced atherosclerotic heart 
disease and coronary artery disease developed secondary to 
the appellant's diabetes mellitus and other risk factors.  

In this regard, a September 2004 VA medical record contained 
in the claims file reports that the appellant requested his 
medical provider review his military records for the purpose 
of offering an opinion regarding the etiology of his 
peripheral vascular disease. September 2004 VA medical 
records.  After reviewing these records, the VA doctor 
essentially summarized her findings that (1) the appellant's 
diabetes mellitus seemed to date to around 1998; (2) random 
glucose 1999 results revealed that the appellant had 
reasonable control of his condition at that time, with less 
controlled glucose readings during the year 2000; (3) the 
appellant's triglycerides elevated at least back to 1994; and 
(4) the appellant's noted leg pain in his service record may 
have been due to claudication from arterial obliterans 
documented in 2003.  Ultimately, the VA doctor opined that 
the appellant's peripheral vascular disease was the result of 
the appellant's continued tobacco use, hypertriglyceridemia 
and poorly controlled diabetes rather than any activities 
during a period of service or training. Id.   

In letters dated in October 2004 and April 2006, another of 
the appellant's VA medical providers noted that the appellant 
had a diagnosis of advanced arteriosclerosis of his iliac 
arteries secondary to his diabetes mellitus, tobacco use, 
dyslipidemia and family history of vascular disease.  In the 
doctor's medical opinion, the appellant's severe arterial 
occlusive disease was due to long term vascular injury 
secondary to multiple risk factors that included the 
appellant's diabetes mellitus.  In this regard, the doctor 
reported that it was his opinion that the appellant's 
diabetes mellitus contributed to the later development of his 
peripheral vascular disease and coronary artery disease. 
April 2006 letter from VA medical provider.  Lastly, the 
Board observes that the February 2008 VA medical provider who 
examined the appellant also opined that the appellant's 
coronary artery disease was as least as likely as not 
secondary to the appellant's longstanding and poorly 
controlled diabetes mellitus. February 2008 VA medical 
opinion, p. 3.  Thus, it appears evident that the appellant's 
current heart disorders developed as a result of certain risk 
factors that specifically included the appellant's diabetes 
mellitus.  

While the appellant argues that his heart condition 
manifested and/or was aggravated during a period of active 
duty or ADT (September 2009 letter from the appellant), a 
comparison of the appellant's service treatment records and 
his service personnel records fails to provide any evidence 
of symptomatology that can be associated with such an 
incurrence or any increase in severity of the appellant's 
heart disorders once they were diagnosed.  The appellant's 
service file contains electrocardiogram records dated in July 
1989, June 1990, June 1994 and April 1999; and these records 
reflect that the appellant was found to have normal sinus 
rhythm and normal ECG determinations at those times.  While 
it appears that an electrocardiogram conducted in October 
2001 was found to have a normal sinus rhythm but a non-
specific ST abnormality, such an abnormality cannot be the 
basis for service connection in this case since the appellant 
was not on a period of ADT in October 2001. See service 
personnel records.  In addition, while medical notes dated in 
October 2000 reflect that the appellant was treated for early 
stage osteoarthritis that resulted in lumbar spine pain and 
sciatica; and the appellant argues that these notes (in 
addition to notes referencing such pain dated in February 
2001) support his claim; the appellant's service personnel 
records reveal that the appellant was only on ADT in 
September 2000 and August 2001, not October 2000 or February 
2001. Id.; service treatment records dated in October 2000 
and February 2001.  A review of the appellant's personnel 
records also fail to show that the appellant served on ADT in 
1997.  In light of this fact, the Board finds for the record 
that a November 2003 letter from the appellant's private 
medical doctor which reflects the doctor's medical opinion 
that leg discomfort reported by the appellant as dating back 
to 1997 was the result of atherosclerosis rather than 
diabetic neuropathy is not particularly pertinent or 
probative to the analysis of this claim. See November 2003 
letter from Dr. C.      


Based upon the above-referenced evidence, the Board concludes 
that the preponderance of the evidence is against the finding 
that the appellant's heart condition manifested during a 
period of active duty or ADT.  This conclusion is also 
supported by the May 2009 medical expert opinion (referenced 
in section B above) contained in the claims file. See May 
2009 VA medical opinion.  In this opinion, a VA cardiologist 
indicated that he reviewed the appellant's medical records 
and entire claims file.  In doing so, he stated that the 
appellant had several risk factors for arteriosclerotic heart 
disease, which included gender, mild-to-moderate obesity, a 
history of smoking, uncontrolled dyslipidemia and 
uncontrolled Type II diabetes mellitus. Id., p. 2.  He also 
indicated that the appellant is genetically predispositioned 
to be adversely affected by the metabolic disease; and that 
arterial complications are a component of the natural 
progression of the disease.  In doing so, the cardiologist 
reported that arterial complications are not influenced by 
military activities; but are aggravated by incomplete 
treatment.  In light of his review of the appellant's medical 
records and the evidence before him, the cardiologist 
ultimately opined that it is not at least as likely as not 
that the appellant's coronary arterial disease was related to 
or aggravated by his periods of ADT. Id.   

Although the appellant argues that the May 2009 medical 
opinion is inaccurate and unpersuasive (September 2009 letter 
from the appellant), the Board finds that the medical 
evidence as a whole in this case does not support the 
appellant's assertion that his heart condition was either 
caused by or aggravated by his periods of ADT.  In making 
this finding, the Board has considered a buddy statement 
contained in the claims file from J.E. dated in March 2004 in 
conjunction with the other evidence of record.  In his 
letter, Captain E. reported that he knew the appellant for 12 
years while in the Reserves and was his commanding officer 
for 2 of those years.  Captain E. stated that he became aware 
of a problem affecting the appellant's ability to walk 
sometime after 1997; and remembers that the appellant began 
receiving PRT waivers for this condition.  He also recalled 
that the appellant's condition worsened over the next years 
until his retirement from the Navy Reserve.  The Board finds 
that Captain E.'s statement essentially supports the 
appellant's BVA hearing testimony that he experienced pain 
and fatigue symptomatology resulting in difficulties walking 
during his last years in the Reserves.  However, even when 
Captain E.'s letter is viewed in conjunction with Dr. C.'s 
November 2003 letter in which Dr. C. attributed leg 
discomfort reported by the appellant as dating back to 1997 
as being the result of atherosclerosis rather than diabetic 
neuropathy, the Board finds that this evidence fails to show 
that the appellant's heart condition manifested during a 
period of ADT or was aggravated during a period of ADT.    

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
diabetes mellitus and a heart condition.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence is 
against the claims on appeal, the doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a heart condition, to include 
atherosclerotic heart disease, peripheral vascular disease 
and coronary artery disease, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


